DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 13-16) in the reply filed on 10/04/2022 is acknowledged. The traversal is on the grounds that Phillipe (EP2133088) does not provide direction to the specifically claimed combination or to any particular use specifically for Bifidobacterium longum CNCM I-2618 or for Bifidobacterium lactis CNCM I-3446. This is not found persuasive because Phillipe provides direction for food-grade probiotics comprised of Bifidobacterium longum CNCM I-2618 (NCC 2705), Bifidobacterium lactis CNCM I-3446 (NCC 2818), or mixtures thereof amongst a list of 9 preferable probiotics [column 4, 0034; column 5, lines 33-43]. Traversal is also the grounds that the application provides data (Fig. 3) showing that the present combination was unexpectedly effective at preventing inflammation over other combinations of probiotics.  This is not found persuasive because the percent (%) increase in transepithelial electrical resistance (TEER) for the present combination was merely an additive value. The combination, “TNFα/IFNγ+NCC2828+NCC705” (interpreted as TNFα/IFNγ+NCC2818+NCC705) did show the largest percent increase. However, without changing their respective functions, adding (A) the % increase for TNFα/IFNγ+NCC2818 with (B) the % increase for TNFα/IFNγ+ NCC705 would have reasonably reflected the combined effect. Therefore, Fig 3 lacks probative value as unexpectedly effective (see instant specification [p.6, lines 1-3; p.26, lines 1-6, 10, 27-32]).
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-21 and 23-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2022. 
Accordingly, claims 13-16 will be examined.

Priority
The instant claims are entitled to an effective filing date of 10/02/2018. 

Drawings
The drawings are objected to because Fig 3 refers to “NCC2828”, should be “NC2818” because NCC2828 is not defined in the specification (see instant specification [p. 7, lines 8-9 and p.26, lines 27-32]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (nature-based product) without significantly more. Applicant is referred to the two-step test for subject matter eligibility for products and processes as set forth in MPEP 2106. The claims recite “a composition” on line 1, which is one of the statutory categories of invention (Step 1: YES).
Claim 13 recites “probiotic combination, wherein the probiotic combination comprises Bifidobacterium longum CNCM 1-2618 and Bifidobacterium lactis CNCM I-3446”, on lines 1-3. Therefore, claim 13 is drawn to a nature-based combination. Compared to the closest natural counterpart, the combination of B. longum and B. lactis are found naturally in the gut microbiome (O'Neill et al., 2017. Exploring the role of the microbiota member Bifidobacterium in modulating immune-linked diseases. Emerging Topics in Life Sciences). Neither the claim, nor the specification differentiate the strains from the naturally occurring microorganisms found naturally in the gut.  Accordingly, the probiotic combination is directed to a nature-based judicial exception (Step 2A Prong 1: Yes)
The additional claimed elements individually and accumulatively fail to integrate the product of nature into practical application. Claim 13 does not recite any additional structural or functional elements beyond the nature-based product as set forth above in Step 2A Prong 1. Claim 14 recites that the probiotic composition further comprises Bifidobacterium longum ATCC BAA-999. However, the limitation fails to differentiate the strain from the naturally occurring the naturally occurring Bifidobacterium longum found naturally in the gut microbiome. Further, claim 14 fails to provide information on the functionality of the amalgamate. Claim 15 specifies that the quantity of each probiotic in the combination is in an amount of 103 and 1012 cfu per gram dry weight. Because claims 13-15 recite no elements other than naturally occurring bacterial strains, and there is no evidence of record that the claimed combinations have any markedly different characteristic than the naturally occurring counterparts in their natural states, the combinations are not distinguishable from the judicial exceptions that they consist of. Claim 16 imposes a limitation on the intended use by stating that the composition is selected from: “pharmaceutical formulation, a veterinary formulation, a nutritional formulation, a tube-feed formulation, a dietary supplement, a functional food, a beverage product and a pet care product”. These intended uses do not necessarily add any element that distinguishes the recited compositions form the recited judicial exceptions (Step 2A Prong 1: Yes). 
None of claims 13-15 recite any application of the judicial exceptions, and the intended uses of claim 16 are, at best, mere instructions apply the exceptions. Therefore the claims do not integrate the judicial exceptions into any practical application. 
Claims 13-15 recite no elements in addition to the judicial exceptions and so can recite no application of the judicial exceptions nor elements that can amount to more than the judicial exceptions. Bifidobacterium longum CNCM 1-2618, Bifidobacterium lactis CNCM I-3446 and Bifidobacterium longum ATCC BAA-999 were well-known as probiotic strains (see Mercenier 2012/0121561, or Phillipe EP2133088, as referenced above). Further, Bifidobacterium longum and Bifidobacterium lactis were known inhabitants of the gut microbiome.  Regarding claim 16, the recitation of formulations for intended uses does not necessarily add any additional element, and the claims recite no specific physical element that could add anything of significance to the judicial exceptions. At best, these limitations might be construed as mere instructions apply the exceptions. Therefore, the limitations do not integrate the nature-based products into an inventive concept (Step 2B: No).
Therefore claims 13-16 recite judicial exceptions to patentability without significantly more, and so are drawn to ineligible subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mercenier et al., (US 2012/0121561).
Regarding claim 13, Mercenier teaches a composition comprised of probiotic micro-organisms including Bifidobacterium longum NCC 2705 (CNCM I-2618) and Bifidobacterium lactis NCC 2818 (CNCM I-3446) and combinations thereof [p.5, 0102, lines 2-5 and 13-14; 0106; 0108]. In Fig 6, Mercenier suggests that live Bifidobacterium longum NCC 2705 and live Bifidobacterium lactis NCC 2818 share similar immune profiles because the corresponding data points in the principal component analysis (PCA) are overlapping [Fig. 6; description of figure p.6, 0146, 24-32].  
Regarding claim 14, Mercenier teaches the probiotic composition, as set forth above, further comprised of Bifidobacterium longum NCC 3001: ATCC BAA- 999 [p.5, 0102, lines 2-4 and 13-14; 0105].
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to have specifically combined Bifidobacterium longum NCC 2705 (CNCM I-2618), Bifidobacterium lactis NCC 2818 (CNCM I-3446) and Bifidobacterium longum NCC 3001: ATCC BAA- 999 because Mercenier suggests that the three probiotic strains are known to be anti-inflammatory in vivo and exhibit anti-inflammatory profiles in vitro [p.6, 0148, line 3 to p.7 line 2 from top of the page]. One of ordinary skill in the art could have combined the elements as claimed by known methods without changing their respective functions and the combination would have yielded nothing more than predictable results. 

Regarding claim 15, Mercenier teaches probiotic micro-organisms in any effective amount, for example in an amount corresponding to about 106 to 1012 cfu/g dry weight [p.2, 0042, lines 2-4]. Mercenier further teaches non-replicating micro-organisms may be present in the composition in an amount corresponding to between 104 and 1012 cfu/g of the dry composition, as obtained from replicating bacteria [p.3, 0054, lines 1-4; 0055, line 4]. According to the instant specification, the probiotic composition may be comprised of inactivated non-replicating bacterial species (instant specification [p.8, lines 11-12]).
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to have optimized the workable range of the probiotic micro-organisms by adjusting the amount of the dry weight in cfu/g, as taught by Mercenier. One would have been motivated to optimize the range for a target population because Mercenier suggests that a prophylactic effective dose depend on a number of factors such as weight, and the effect of the food matrix [p. 3,0050, lines 5-8]. MPEP 2144.05(II) and the Court has stated that generally such differences amount to “routine optimization” and will not support patentability unless there is evidence indicating the claimed feature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 16, Mercenier teaches the milk preparations are nutritional (formulation) compositions [p.1, 0015, lines 1-2]. Further teaching, the composition for the treatment of disorders related to compromised immune defense including [p.4, 0093, 0094]. Therefore, implying that the composition is a pharmaceutical formulation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 18 of copending Application No. 17/273635 (Benyacoub ‘635). 
Claim 1 of Benyacoub ‘635 recites a method for treating or preventing an allergic disorder or a food intolerance in a subject comprising administering a probiotic combination to the subject, wherein the probiotic combination comprises Bifidobacterium longum CNCM 1-2618 and Bifidobacterium lactis CNCM 1-3446 [p.10]
Claim 2 of Benyacoub ‘635 recites the method of claim 1, wherein the probiotic combi nation further comprises Bifidobacterium longum ATCC BAA – 999 [p.10].
Claim 11 of Benyacoub ‘635 recites each probiotic in the probiotic combination is administered to the subject in an amount equating to 108 to 1012 cfu per day. 
Claim 13 of Benyacoub ‘635 recites the composition is selected from the group consisting of: a pharmaceutical formulation, a veterinary formulation, a nutritional formulation, a tube-feed formulation, a dietary supplement, a functional food, a beverage product and a pet care product.
Benyacoub ‘635 lacks a composition, wherein the composition of each probiotic in the combination is in an amount of 103  to 1012 cfu/g dry weight.
It would have been obvious to a person of ordinary skill prior to the filing date to have made a probiotic combination recited in claims 1-2, 11 and 13 of Benyacoub ‘635 in order to obtain the instant composition comprised Bifidobacterium longum CNCM 1-2618, Bifidobacterium lactis CNCM 1-3446, and Bifidobacterium longum ATCC BAA – 999 in order to use the composition in the claimed method. 
This is a provisional nonstatutory double patenting rejection.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10501530 B2 (Benyacoub ‘530) in view of Mercenier 2012/0121561.
Claim 1 of Benyacoub ‘530 recites a method for reducing the severity of an inflammatory condition selected from the group consisting of inflammatory bowel disease, Crohn’s disease, ulcerative colitis, necrotizing enterocolitis, eczema, allergy, and atopy [column 9, lines 45-48]. Thus, implying a pharmaceutical application. 
Claim 9 of Benyacoub ‘530 recites wherein the composition comprises between 102 and 1010 cells of the probiotic micro-organisms per daily dose. 
Claim 13 of Benyacoub ‘530 recites the probiotic microorganism is selected from the group consisting of Bifidobacterium longum CNCM 1-2618 and Bifidobacterium lactis CNCM 1-3446.
Benyacoub ‘530 lacks a probiotic combination further comprises Bifidobacterium longum ATCC BAA-999.
Benyacoub ‘530 lacks probiotic combination in an of 103 to 1012 cfu per gram of the dry weight of the probiotic composition. 
However, Mercenier teaches the probiotic composition comprised of Bifidobacterium longum NCC 3001 (ATCC BAA-999), as set forth above [p.5, 0102, lines 2-4 and 13-14; 0105]. Further, Mercenier teaches a probiotic composition in an amount of 106 to 1012 cfu/g dry weight [p.2, 0042, lines 2-4]. 
It would have been obvious to a person of ordinary skill prior to the filing date to have modified probiotic combination comprised of Bifidobacterium longum CNCM 1-2618, Bifidobacterium lactis CNCM 1-3446, as recited in claims 1, 9 and 13, of Benyacoub ‘530, by adding Bifidobacterium longum ATCC BAA-999 and adjusting the optimal range of probiotics, as suggested by Mercenier in order to achieve a prophylactic effective dose of the probiotic combination (see Mercenier [p. 3,0050, lines 5-8]).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sichetti, M., De Marco, S., Pagiotti, R., Traina, G., & Pietrella, D. (2018). Anti-inflammatory effect of multistrain probiotic formulation (L. rhamnosus, B. lactis, and B. longum). Nutrition, 53, 95-102.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.C.B./Examiner, Art Unit 1657                                                                                                                                                                                                        



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635